FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
  PRESIDING JUDGE              COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                  AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                        GENERAL COUNSEL
                                                                                                     (512) 463-1600
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                          Friday, October 10, 2014

   District Attorney Hale County                           James B. Johnston
   Wally Hatch                                             PO Box 273
   225 Broadway, Suite 1                                   Hereford, TX 79045-0273
   Plainview, TX 79072                                     * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *
                                                           7th Court Of Appeals Clerk
   Stacey Goldstein                                        Peggy Culp
   State Prosecuting Attorney                              Potter County Courts Building, Suite 2A
   P.O. Box 13046                                          P.O. BOX 9540
   Austin, TX 78711                                        Amarillo, TX 79101
   * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

   Re: REEVES, FRANK EDWARD
   CCA No. PD-1048-14                                                                COA No. 07-13-00324-CR
   Trial Court Case No. B19435-1304

   The Court has this day issued an order for the above referenced cause.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.CCA.COURTS.STATE.TX.US